            Case 5:20-cr-00201-R Document 1 Filed 08/04/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE

                       WESTERN DISTRICT OF OKLAHOMA                            FILED
                                                                                 AUG 0 h 2020
 UNITED STATES OF AMERICA,                                                  CARMELITA REEDER SHINN, CLERK
                                                                        U.S. DIST. COURT, WESTERN DIST.
                                                                                                    ST. OKLA.
                                                                                                        OK,
                                                                        BY      HM                   .DEPUTY
                     Plaintiff,

              -vs-                               No.   CR 20                         1            R
 GARET LEE BALLAGH,                              Violation:    18 U.S.C. § 922(b)(5)

                     Defendant.



                                   INDICTMENT

The Federal Grand Jury charges:

                                        COUNT 1
           (Failure by Federally Licensed Dealer to Keep Proper Records)
       On or about March 16, 2019, in Oklahoma County, in the Western District of
Oklahoma,

                                  CARET LEE BALLAGH,

a federally-licensed firearms dealer doing business as Ballagh Industries LLC,did willfully
sell and deliver to D.J., a firearm, that is a Smith & Wesson, model SD9VE,9mm caliber
pistol, bearing serial number FEB8140, without noting in his records the name, age, and
place of residence of said purchaser, as required to be kept by law pursuant to Title 18,
United States Code, Section 923.
           Case 5:20-cr-00201-R Document 1 Filed 08/04/20 Page 2 of 2




       All in violation of Title 18, United States Code, Section 922(b)(5), the penalty for
which is found at Title 18, United States Code, Section 924(a)(1)(D).

                                         A TRUE BILL;




                                         FORLPLRSON OF THE GRAND JURY


TIMOTHY J. DOWNING
United States Attorney



IICK COFFLY
Assistant United States Attorney
